Exhibit 10.3


THIRD AMENDED AND RESTATED SERVICES AGREEMENT
This Third Amended and Restated Services Agreement (this “Agreement”) is entered
into as of the 1st day of January, 2017, by and among CVR Partners, LP, a
Delaware limited partnership (“MLP”), CVR GP, LLC, a Delaware limited liability
company (“GP”), and CVR Energy, Inc., a Delaware corporation (“CVR”, and
collectively with MLP and GP, the “Parties” and each, a “Party”).
RECITALS
MLP is the owner, directly or indirectly, of certain subsidiaries involved in
the production and marketing of nitrogen fertilizer and related products
(collectively, the “Fertilizer Subs”). GP, in its capacity as the general
partner of MLP, desires to engage CVR, on its own behalf and for the benefit of
the Fertilizer Subs and MLP, to provide certain services to the Fertilizer Subs,
MLP and GP (the “Services Recipients”), and CVR is willing to undertake such
engagement, subject to the terms and conditions of this Agreement.
MLP, GP and CVR entered into a Second Amended and Restated Services Agreement
dated as of May 4, 2012, as amended February 17, 2014 (the “Prior Agreement”),
pursuant to which pursuant to which (i) CVR agreed to provide certain services
to the Services Recipients, including (a) the provision of Shared Personnel who
have similar titles and positions and perform similar services with similar
responsibilities for CVR and its Affiliates, and (b) certain shared
administrative and other services described in Article 3 herein, and (ii) the
Parties agreed to allocate the cost and expenses of providing the Shared
Personnel and those shared administrative and other services among CVR and the
Service Recipients. The Parties desire to amend and restate the terms of the
Prior Agreement upon the terms and subject to the conditions set forth in this
Agreement.
MLP, GP (for itself and in its capacity as the general partner of MLP), and CVR
agree as follows:
ARTICLE I

DEFINITIONS
Section 1.01    Terms. The following defined terms will have the meanings given
below:
“Affiliate” means with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such specified Person. For purposes of this
definition, “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
through the ownership of voting securities, by contract or otherwise (provided
that, solely for purposes of this Agreement, the Services Recipients are not
deemed Affiliates of CVR).
“Bankrupt” with respect to any Person means such Person is generally unable to
pay its debts as such debts become due, or so admits in writing or makes a
general assignment for the benefit of creditors; or any proceeding is instituted
by or against such Person seeking to adjudicate




--------------------------------------------------------------------------------




it a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), remains undismissed or unstayed for a period of 30
days; or such Person takes any action to authorize any of the actions set forth
above.
“CVR Representative” means such person as is designated in writing by CVR to
serve in such capacity.
“Default Rate” means an interest rate (which in no event will be higher than the
rate permitted by applicable law) equal to 300 basis points over LIBOR.
“Fertilizer Subs” has the meaning set forth in the Recitals.
“Governmental Approval” means any material consent, authorization, certificate,
permit, right of way grant or approval of any Governmental Authority that is
necessary for the construction, ownership and operation of the assets used in
the business of the Services Recipients in accordance with applicable Laws.
“Governmental Authority” means any court or tribunal in any jurisdiction or any
federal, state, tribal, municipal or local government or other governmental
body, agency, authority, department, commission, board, bureau, instrumentality,
arbitrator or arbitral body or any quasi-governmental or private body lawfully
exercising any regulatory or taxing authority.
“GP/MLP Representative” means such person as is designated in writing by GP to
serve in such capacity.
“Laws” means any applicable statute, environmental law, common law, rule,
regulation, judgment, order, ordinance, writ, injunction or decree issued or
promulgated by any Governmental Authority.
“Party” and “Parties” means the parties to this Agreement.
“Person” means an individual, corporation, partnership, joint venture, trust,
limited liability company, unincorporated organization or other entity.
“Personnel Costs” means all compensation costs incurred by an employer in
connection with the employment by such employer of applicable personnel,
including all payroll and benefits but excluding any Share-Based Compensation.
“Seconded Personnel” means individuals who are employed by CVR or any of its
Affiliates and provided on a full-time basis to the Services Recipients in
connection with provision of the Services.


2



--------------------------------------------------------------------------------




“Services” mean those services performed for the Services Recipients as
described on Exhibit 1.
“Services Recipients” has the meaning set forth in the Recitals.
“Share-Based Compensation” means any compensation accruing or payable under any
incentive or other compensation plan or program of an employer based upon
changes in the equity value of such employer or any of its Affiliates (but
excluding the MLP, CVR Refining, LP and their respective subsidiaries).
“Shared Personnel” means individuals who are employed by CVR or any of its
Affiliates and assist in providing, as part of the Services, any of the
administrative services referred to in Exhibit 1.
ARTICLE II

RETENTION OF CVR; SCOPE OF SERVICES
Section 2.01    Retention of CVR. GP, on its own behalf and for the benefit of
the Services Recipients, hereby engages CVR to perform the Services and CVR
hereby accepts such engagement and agrees to perform the Services and to provide
all Seconded Personnel and Shared Personnel necessary to perform the Services.
Section 2.02    Scope of Services. The Services will be provided in accordance
with (i) applicable material Governmental Approvals and Laws, (ii) applicable
industry standards and (iii) quality standards that, taken as a whole, are not
materially less favorable to the Services Recipients compared to those provided
to the Services Recipients as of the date of this Agreement.
Section 2.03    Exclusion of Services. At any time, GP or CVR may temporarily or
permanently exclude any particular service from the scope of the Services upon
180 days notice.
Section 2.04    Performance of Services by Affiliates or Other Persons. The
Parties hereby agree that in discharging its obligations hereunder, CVR may
engage any of its Affiliates or other Persons to perform the Services (or any
part of the Services) on its behalf and that the performance of the Services (or
any part of the Services) by any such Affiliate or Person will be expensed and
allocated hereunder as if CVR performed such Services itself.
ARTICLE III

PAYMENT AMOUNT
Section 3.01    Payment Amount. GP will pay or cause MLP or the Fertilizer Subs
to pay, to CVR (or its Affiliates as CVR may direct) the amount of any direct or
indirect expenses incurred by CVR or its Affiliates in connection with the
provision of Services by CVR or its Affiliates (the “Payment Amount”), in
accordance with the following:


3



--------------------------------------------------------------------------------




(a)    Seconded Personnel. The Payment Amount will include all Personnel Costs
of Seconded Personnel, to the extent attributable to the periods during which
such Seconded Personnel are provided to the Services Recipients.
(b)    Shared Personnel. The Payment Amount will include a prorata share of all
Personnel Costs of Shared Personnel, as determined by CVR on a commercially
reasonable basis, based on the percent of total working time that such
respective personnel are engaged in performing any of the Services.
(c)    Administrative Costs. The Payment Amount will include following:
(i)    Office Costs. A prorata share of all office costs (including, without
limitation, all costs relating to office leases, equipment leases, supplies,
property taxes and utilities) for all locations of personnel, as determined by
CVR on a commercially reasonable basis, based on the headcount of the personnel
at such locations;
(ii)    Insurance. Insurance premiums will be direct charged to the applicable
insured to the extent possible, and otherwise will be allocated on a
commercially reasonable basis as mutually agreed upon by the Parties;
(iii)    Outside Services. Services provided by outside vendors (including audit
services, legal services, government and public relation services, and other
services) will first be direct charged where applicable, provided, however, the
Payment Amount will include a prorata share of charges for all services that are
provided by outside vendors and not direct charged, as determined by CVR on a
commercially reasonable basis, based on the estimated portion of such services
that are for the benefit of the Services Recipients;
(iv)    Other SGA Costs. A prorata share of all other sales, general and
administrative costs relating to the Services Recipients, as determined by CVR
on a commercially reasonable basis, based on the estimated portion of such
services that are for the benefit of the Services Recipients; and
(v)    Depreciation and Amortization. A prorata share of depreciation and
amortization relating to all locations of personnel, as determined by CVR on a
commercially reasonable basis, based on the headcount of the personnel at such
locations, following recognition of such depreciation or amortization as an
expense on the books and records of CVR or its Affiliates.
(d)    Other Costs. Bank charges, interest expense and any other costs as
reasonably incurred by CVR or its Affiliates in the provision of Services will
be direct charged as applicable. For the avoidance of doubt, any of the
foregoing costs and expenses described in Section 3.01 that are direct charged
to any Party will not be included in the Payment Amount.


4



--------------------------------------------------------------------------------




Section 3.02    Payment of Payment Amount. CVR will submit monthly invoices to
GP for the Services, which invoices are due and payable net 15 days. GP will pay
or cause MLP or the Fertilizer Subs to pay, to CVR in immediately available
funds, the full Payment Amount due under Section 3.01. Past due amounts will
bear interest at the Default Rate. Allocation percentages referred to in this
Article III will be calculated and determined for calendar year or calendar
quarter periods, as CVR may determine, based upon CVR’s annual audited
financials, or quarterly unaudited financials, for the immediately preceding
calendar year or calendar quarter, as applicable.
Section 3.03    Disputed Charges. GP MAY, WITHIN 90 DAYS AFTER RECEIPT OF A
CHARGE FROM CVR, TAKE WRITTEN EXCEPTION TO SUCH CHARGE, ON THE GROUND THAT THE
SAME WAS NOT A REASONABLE COST INCURRED BY CVR OR ITS AFFILIATES IN CONNECTION
WITH THE SERVICES. GP WILL NEVERTHELESS PAY OR CAUSE MLP OR THE FERTILIZER SUBS
TO PAY IN FULL WHEN DUE THE FULL PAYMENT AMOUNT OWED TO CVR. SUCH PAYMENT WILL
NOT BE DEEMED A WAIVER OF THE RIGHT OF THE SERVICES RECIPIENT TO RECOUP ANY
CONTESTED PORTION OF ANY AMOUNT SO PAID. HOWEVER, IF THE AMOUNT AS TO WHICH SUCH
WRITTEN EXCEPTION IS TAKEN, OR ANY PART THEREOF, IS ULTIMATELY DETERMINED NOT TO
BE A REASONABLE COST INCURRED BY CVR OR ITS AFFILIATES IN CONNECTION WITH ITS
PROVIDING THE SERVICES HEREUNDER, SUCH AMOUNT OR PORTION THEREOF (AS THE CASE
MAY BE) WILL BE REFUNDED BY CVR TO THE SERVICES RECIPIENTS TOGETHER WITH
INTEREST THEREON AT THE DEFAULT RATE DURING THE PERIOD FROM THE DATE OF PAYMENT
BY THE SERVICES RECIPIENTS TO THE DATE OF REFUND BY CVR.
Section 3.04    CVR’s Employees. The Services Recipients are not obligated to
pay directly to Seconded Personnel or Shared Personnel any compensation,
salaries, wages, bonuses, benefits, social security taxes, workers’ compensation
insurance, retirement and insurance benefits, training or other expenses;
provided, however, that if CVR fails to pay any employee within 30 days of the
date such employee’s payment is due:
(a)    The Services Recipients may (i) pay such employee directly, (ii) employ
such employee directly, or (iii) notify CVR that this Agreement is terminated
and employ such employee directly; and
(b)    CVR will reimburse GP, MLP or the Fertilizer Subs, as the case may be,
for the amount GP, MLP or the Fertilizer Subs, as applicable, paid to CVR with
respect to employee services for which CVR did not pay any such employee.
ARTICLE IV

BOOKS, RECORDS AND REPORTING
Section 4.01    Books and Records. CVR and its Affiliates and the Services
Recipients will each maintain accurate books and records regarding the
performance of the Services and calculation of the Payment Amount, and maintain
such books and records for the period required by applicable accounting
practices or law, or five years, whichever is longer.


5



--------------------------------------------------------------------------------




Section 4.02    Audits. CVR and its Affiliates and the Services Recipients have
the right, upon reasonable notice, and at all reasonable times during usual
business hours, to audit, examine and make copies of the books and records
referred to in Section 4.01. Such right may be exercised through any agent or
employee of the Person exercising such right if designated in writing by such
Person or by an independent public accountant, engineer, attorney or other agent
so designated. Each Person exercising such right will bear all costs and
expenses incurred by it in any inspection, examination or audit. Each Party will
review and respond in a timely manner to any claims or inquiries made by the
other Party regarding matters revealed by any such inspection, examination or
audit.
Section 4.03    Reports. CVR will prepare and deliver to GP any reports provided
for in this Agreement and such other reports as GP may reasonably request from
time to time regarding the performance of the Services.
ARTICLE V
INTELLECTUAL PROPERTY
Section 5.01    Ownership by CVR and License to MLP. Any (i) inventions, whether
patentable or not, developed or invented, or (ii) copyrightable material (and
the intangible rights of copyright therein) developed, by CVR, its Affiliates or
its or their employees in connection with the performance of the Services is the
property of CVR; provided, however, that CVR hereby grants, and agrees to cause
its Affiliates to grant, to MLP an irrevocable, royalty-free, non-exclusive and
non-transferable (without the prior written consent of CVR) right and license to
use such inventions or material; and further provided, however, that MLP will
only be granted such a right and license to the extent such grant does not
conflict with, or result in a breach, default, or violation of a right or
license to use such inventions or material granted to CVR by any Person other
than an Affiliate of CVR. Notwithstanding the foregoing, CVR will, and will
cause its Affiliates to, use all commercially reasonable efforts to grant such
right and license to MLP.
Section 5.02    License to CVR and its Affiliates. MLP hereby grants, and will
cause its Affiliates to grant, to CVR and its Affiliates an irrevocable,
royalty-free, non-exclusive and non-transferable right and license to use,
during the term of this Agreement, any intellectual property provided by MLP or
its Affiliates to CVR or its Affiliates, but only to the extent such use is
necessary for the performance of the Services. CVR agrees that CVR and its
Affiliates will utilize such intellectual property solely in connection with the
performance of the Services.
ARTICLE VI

TERMINATION
Section 6.01    Termination By GP.
(a)    Upon the occurrence of any of the following events, GP may terminate this
Agreement by giving written notice of such termination to CVR:


6



--------------------------------------------------------------------------------




(i)    CVR becomes Bankrupt; or
(ii)    CVR dissolves and commences liquidation or winding-up.
Any termination under this Section 6.01(a) becomes effective immediately upon
delivery of the notice first described in this Section 6.01(a), or such later
time (not to exceed the first anniversary of the delivery of such notice) as may
be specified by GP.
(b)    GP may terminate this Agreement at any time by giving notice of such
termination to CVR. Any termination under this Section 6.01(b) is effective 180
days after delivery of such notice, or such later time (not to exceed the first
anniversary of the delivery of such notice) as may be specified by GP.
Section 6.02    Termination By CVR. CVR may terminate this Agreement at any time
by giving notice of such termination to GP. Any termination under this Section
6.02 is effective 180 days after delivery of such notice, or such later time
(not to exceed the first anniversary of the delivery of such notice) as may be
specified by CVR.
Section 6.03    Effect of Termination. If this Agreement is terminated in
accordance with Section 6.01 or Section 6.02, all rights and obligations under
this Agreement will cease except for (a) obligations that expressly survive
termination of this Agreement; (b) liabilities and obligations that have accrued
prior to such termination, including the obligation to pay any amounts that have
become due and payable prior to such termination, and (c) the obligation to pay
any portion of any Payment Amount that has accrued prior to such termination,
even if such portion has not become due and payable at that time.
Section 6.04    Transition of Services. During the period of 180 days following
the delivery of any notice of termination delivered in accordance with Section
6.01(b) or 6.02, in addition to the Services, CVR will, and will cause its
Affiliates to, provide to MLP such additional services as may be reasonably
requested by GP to assist the Services Recipients in effecting a transition of
the responsibility for providing the Services.
Section 6.05    Survival. The provisions of this Article VI and Sections 3.03,
4.01, 4.02, 5.01, 8.01, 8.02, 8.03 and Articles IX and X will survive and
continue in full force and effect notwithstanding the termination of this
Agreement.
ARTICLE VII
ADDITIONAL REPRESENTATIONS AND WARRANTIES
Section 7.01    Representations and Warranties of CVR. CVR hereby represents,
warrants and covenants to the other Parties that as of the date hereof:
(a)    CVR is duly organized, validly existing, and in good standing under the
laws of the State of Delaware; CVR is duly qualified and in good standing in the
States required in order to perform the Services except where failure to be so
qualified or in good standing could not reasonably be expected to have a
material adverse impact on GP or MLP; and


7



--------------------------------------------------------------------------------




CVR has full power and authority to execute and deliver this Agreement and to
perform its obligations hereunder
(b)    CVR has duly executed and delivered this Agreement, and this Agreement
constitutes the legal, valid and binding obligation of CVR, enforceable against
it in accordance with its terms (except as may be limited by bankruptcy,
insolvency or similar laws of general application and by the effect of general
principles of equity, regardless of whether considered at law or in equity); and
(c)    The authorization, execution, delivery, and performance of this Agreement
by CVR does not and will not (i) conflict with, or result in a breach, default
or violation of, (A) the amended and restated certificate of incorporation of
CVR, (B) any contract or agreement to which CVR is a party or is otherwise
subject, or (C) any law, order, judgment, decree, writ, injunction or arbitral
award to which CVR is subject; or (ii) require any consent, approval or
authorization from, filing or registration with, or notice to, any governmental
authority or other Person, unless such requirement has already been satisfied,
except, in the case of clauses (i)(B) and (i)(C), for such conflicts, breaches,
defaults or violations that would not have a material adverse effect on CVR or
on its ability to perform its obligations hereunder, and except, in the case of
clause (ii), for such consents, approvals, authorizations, filings,
registrations or notices, the failure of which to obtain or make would not have
a material adverse effect on CVR or on their ability to perform their
obligations hereunder.
Section 7.02    Representations and Warranties of GP and MLP. Each of GP and MLP
hereby represents, warrants and covenants to the other Parties that as of the
date hereof:
(a)    Each of GP and MLP is duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its formation; each of GP and MLP
has full power and authority to execute and deliver this Agreement and to
perform its obligations hereunder;
(b)    Each of GP and MLP has duly executed and delivered this Agreement, and
this Agreement constitutes the legal, valid and binding obligation of each such
Person enforceable against it in accordance with its terms (except as may be
limited by bankruptcy, insolvency or similar laws of general application and by
the effect of general principles of equity, regardless of whether considered at
law or in equity); and
(c)    The authorization, execution, delivery, and performance of this Agreement
by each of GP and MLP does not and will not (i) conflict with, or result in a
breach, default or violation of, (A) the limited liability company agreement of
GP or the partnership agreement of MLP, (B) any contract or agreement to which
such Person is a party or is otherwise subject, or (C) any law, order, judgment,
decree, writ, injunction or arbitral award to which such Person is subject; or
(ii) require any consent, approval or authorization from, filing or registration
with, or notice to, any governmental authority or other Person, unless such
requirement has already been satisfied, except, in the case of clause (i)(B) and
(i)(C), for such conflicts, breaches, defaults or violations that would not have
a material adverse effect on GP or MLP or on their ability to perform their
obligations hereunder, and except, in the case of clause (ii), for such
consents, approvals, authorizations, filings, registrations


8



--------------------------------------------------------------------------------




or notices, the failure of which to obtain or make would not have a material
adverse effect on GP or MLP or on their ability to perform their respective
obligations hereunder.
ARTICLE VIII
ADDITIONAL REQUIREMENTS
Section 8.01    Indemnity. The Services Recipients agree to indemnify,
reimburse, defend and hold harmless CVR and its Affiliates and their respective
successors and permitted assigns, together with their respective employees,
officers, members, managers, directors, agents and representatives (collectively
the “Indemnified Parties”), from and against all losses (including lost
profits), costs, damages, injuries, taxes, penalties, interests, expenses,
obligations, claims and liabilities (joint or severable) of any kind or nature
whatsoever (collectively “Losses”) that are incurred by such Indemnified Parties
in connection with, relating to or arising out of (i) the breach of any term or
condition of this Agreement, or (ii) the performance of any Services hereunder;
provided, however, that the Services Recipients are not obligated to indemnify,
reimburse, defend or hold harmless any Indemnified Party for any Losses
Incurred, by such Indemnified Party in connection with, relating to or arising
out of:
(a)    a breach by such Indemnified Party of this Agreement;
(b)    the gross negligence, willful misconduct, bad faith or reckless disregard
of such Indemnified Party in the performance of any Services hereunder; or
(c)    fraudulent or dishonest acts of such Indemnified Party with respect to
the Services Recipients.
The rights of any Indemnified Party referred to above are in addition to any
rights that such Indemnified Party otherwise has at law or in equity. Without
the prior written consent of the Services Recipients, no Indemnified Party may
settle, compromise or consent to the entry of any judgment in, or otherwise seek
to terminate any, claim, action, proceeding or investigation in respect of which
indemnification could be sought hereunder unless (a) such Indemnified Party
indemnifies the Services Recipients from any liabilities arising out of such
claim, action, proceeding or investigation, (b) such settlement, compromise or
consent includes an unconditional release of the Services Recipients and
Indemnified Party from all liability arising out of such claim, action,
proceeding or investigation and (c) the parties involved agree that the terms of
such settlement, compromise or consent remain confidential. In the event that
indemnification is provided for under any other agreements between CVR or any of
its Affiliates and any of the Services Recipients or any of their Affiliates,
and such indemnification is for any particular Losses, then such indemnification
(and any limitations thereon) as provided in such other agreement applies as to
such particular Losses and will supersede and be in lieu of any indemnification
that would otherwise apply to such particular Losses under this Agreement.
Section 8.02    Limitation of Duties and Liability. The relationship of CVR to
the Services Recipients pursuant to this Agreement is as an independent
contractor and nothing in this Agreement will be construed to impose on CVR, or
on any of its Affiliates, or on any of their respective


9



--------------------------------------------------------------------------------




successors and permitted assigns, or on their respective employees, officers,
members, managers, directors, agents and representatives, an express or implied
fiduciary duty. CVR and its Affiliates and their respective successors and
permitted assigns, together with their respective employees, officers, members,
managers, directors, agents and representatives, will not be liable for, and the
Services Recipients will not take, or permit to be taken, any action against any
of such Persons to hold such Persons liable for, (a) any error of judgment or
mistake of law or for any liability or loss suffered by the Services Recipients
in connection with the performance of any Services under this Agreement, except
for a liability or loss resulting from gross negligence, willful misconduct, bad
faith or reckless disregard in the performance of the Services, or (b) any
fraudulent or dishonest acts with respect to the Services Recipients. In no
event, whether based on contract, indemnity, warranty, tort (including
negligence), strict liability or otherwise, will CVR or its Affiliates, their
respective successors and permitted assigns, or their respective employees,
officers, members, managers, directors, agents and representatives, be liable
for loss of profits or revenue or special, incidental, exemplary, punitive or
consequential damages.
Section 8.03    Reliance. CVR and its Affiliates and their respective successors
and permitted assigns, together with their respective employees, officers,
members, managers, directors, agents and representatives, may take and may act
and rely upon:
(a)    the opinion or advice of legal counsel, which may be in-house counsel to
the Services Recipients or to CVR or its Affiliates, any U.S.-based law firm, or
other legal counsel reasonably acceptable to the Boards of Directors of GP, in
relation to the interpretation of this Agreement or any other document (whether
statutory or otherwise) or generally in connection with the Services Recipients;
(b)    advice, opinions, statements or information from bankers, accountants,
auditors, valuation consultants and other consulted Persons who are in each case
believed by the relying Person in good faith to be expert in relation to the
matters upon which they are consulted; or
(c)    any other document provided in connection with the Services Recipients
upon which it is reasonable for the applicable Person to rely.
A Person will not be liable for anything done, suffered or omitted by it in good
faith in reliance upon such opinion, advice, statement, information or document.
Section 8.04    Services to Others. While CVR is providing the Services under
this Agreement, CVR is also permitted to provide services, including services
similar to the Services covered hereby, to others, including Affiliates of CVR.
Section 8.05    Transactions With Affiliates. CVR may recommend to the Services
Recipients, and may engage in, transactions with any of CVR’s Affiliates;
provided, that any such transactions are subject to the authorization and
approval of the Boards of Directors of GP.
Section 8.06    Sharing of Information. Each Party (the “Recipient Party”)
agrees to maintain the confidentiality of, and not to use, the confidential or
proprietary information disclosed


10



--------------------------------------------------------------------------------




pursuant to or in connection with this Agreement (“Confidential Information”) by
or on behalf of the other Party (the “Disclosing Party”) for any purpose
whatsoever except in connection with performance pursuant to this Agreement. The
obligations undertaken pursuant to this Section do not apply to such part of the
Confidential Information that is or has become published or otherwise generally
available to the public, other than as a consequence of the willful or negligent
act or omission of the Recipient Party, or which, at the time of disclosure to
the Recipient Party, was already in the lawful possession of the Recipient
Party, as evidenced by written records. The Recipient Party will impose
corresponding obligations of confidentiality and non-use on its Affiliates and
each of their respective employees, agents and representatives (collectively,
“Representatives”) involved in the performance of this Agreement prior to making
the Confidential Information available to them. Any breach of confidentiality or
non-use of Confidential Information by any Representative will be deemed a
breach of confidentiality or non-use by the Recipient Party. It will not be a
breach of the confidentiality obligations herein for the Recipient Party to
disclose Confidential Information, where such disclosure is required by law or
applicable legal process, provided the Recipient Party agrees to (a) immediately
notify the Disclosing Party in writing of the existence, terms and circumstances
surrounding such a requirement, and (b) assist the Disclosing Party in seeking a
protective order or other appropriate remedy satisfactory to the Disclosing
Party (at the expense of the Disclosing Party). If such protective order or
other remedy is not obtained (or the Disclosing Party waives compliance with the
provisions hereof), (i) the Recipient Party may disclose that portion of the
Confidential Information it is legally required to disclose, (ii) the Recipient
Party will exercise reasonable efforts to obtain assurance that confidential
treatment will be accorded the Confidential Information to be disclosed, and
(iii) the Recipient Party will give written notice to the Disclosing Party of
the information to be so disclosed as far in advance of its disclosure as
practicable. The parties agree that any violation of this Section by the
Recipient Party or its Representatives may be enforced by the Disclosing Party
by obtaining injunctive or specific relief from a court of competent
jurisdiction. Such relief is cumulative and not exclusive of any other remedies
available to the Disclosing Party at law or in equity, including, but not
limited to, damages and reasonable attorneys’ fees.
Section 8.07    Disclosure of Remuneration. CVR will disclose the amount of
remuneration of Shared Personnel to the Services Recipients to the extent
required for the Services Recipients to comply with the requirements of
applicable law, including applicable Federal securities laws.
Section 8.08    Operations Personnel. Personnel performing the actual day-to-day
business and operations of the Fertilizer Subs at the plant or operating level
will be employed by the Fertilizer Subs, and the Fertilizer Subs will bear all
Personnel Costs or other costs relating to such personnel.
ARTICLE IX

DISPUTES
Section 9.01    Resolution of Disputes. The Parties will in good faith attempt
to resolve promptly and amicably any dispute between the Parties arising out of
or relating to this Agreement (each a “Dispute”) pursuant to this Article IX.
The Parties will first submit the Dispute to the CVR Representative and the
GP/MLP Representative, who will then meet within 15 days to resolve the Dispute.
If the Dispute has not been resolved within 45 days after the submission of the
Dispute


11



--------------------------------------------------------------------------------




to the CVR Representative and the GP/MLP Representative, the Dispute will be
submitted to a mutually agreed non-binding mediation. The costs and expenses of
the mediator will be borne equally by the Parties, and the Parties will pay
their own respective attorneys’ fees and other costs. If the Dispute is not
resolved by mediation within 90 days after the Dispute is first submitted to the
CVR Representative and the GP/MLP Representative as provided above, then the
Parties may exercise all available remedies.
Section 9.02    Multi-Party Disputes. The Parties acknowledge that they or their
respective affiliates contemplate entering or have entered into various
additional agreements with third parties that relate to the subject matter of
this Agreement and that, as a consequence, Disputes may arise hereunder that
involve such third parties (each a “Multi-Party Dispute”). Accordingly, the
Parties agree, with the consent of such third parties, that any such Multi-Party
Dispute, to the extent feasible, will be resolved by and among all the
interested parties consistent with the provisions of this Article IX.
ARTICLE X

MISCELLANEOUS
Section 10.01    Notices. Except as expressly set forth to the contrary in this
Agreement, all notices, requests or consents provided for or permitted to be
given under this Agreement must be in writing and must be delivered to the
recipient in person, by courier or mail or by facsimile or electronic
transmission; and a notice, request or consent given under this Agreement is
effective on receipt by the Party to receive it; provided, however, that a
facsimile or other electronic transmission that is transmitted after the normal
business hours of the recipient will be deemed effective on the next business
day. All notices, requests and consents to be sent to MLP must be sent to GP.
All notices, requests and consents (including copies thereof) to be sent to GP
must be sent to or made at the address given below for GP.
If to GP or MLP, to:
With a copy to:
Susan M. Ball
CFO and Treasurer
CVR Partners, LP
2277 Plaza Drive, Suite 500
Sugar Land, Texas 77479
Facsimile: (913) 982-2652
John R. Walter
Senior Vice President and General Counsel
CVR Partners, LP
10 E. Cambridge Circle, Ste. 250
Kansas City, Kansas 66103
Facsimile: (913) 982-0976
If to CVR, to:
With a copy to:
John J. Lipinski
President and CEO
CVR Energy, Inc.
2277 Plaza Drive, Suite 500
Sugar Land, Texas 77479
Facsimile: (281) 207-3505
John R. Walter
Senior Vice President and General Counsel
CVR Energy, Inc.
10 E. Cambridge Circle, Ste. 250
Kansas City, Kansas 66103
Facsimile: (913) 982-0976





12



--------------------------------------------------------------------------------




Section 10.02    Effect of Waiver or Consent. Except as otherwise provided in
this Agreement, a waiver or consent, express or implied, to or of any breach or
default by any Party in the performance by that Party of its obligations under
this Agreement is not a consent or waiver to or of any other breach or default
in the performance by that Party of the same or any other obligations of that
Party under this Agreement. Except as otherwise provided in this Agreement,
failure on the part of a Party to complain of any act of another Party or to
declare another Party in default under this Agreement, irrespective of how long
that failure continues, does not constitute a waiver by that Party of its rights
with respect to that default until the applicable statute-of-limitations period
has run.
Section 10.03    Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and will not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, will refer to this Agreement as a whole, and not to any
particular provision of this Agreement. All references herein to Articles and
Sections will, unless the context requires a different construction, be deemed
to be references to the Articles and Sections of this Agreement, respectively.
All personal pronouns used in this Agreement, whether used in the masculine,
feminine or neuter gender, will include all other genders, and the singular will
include the plural and vice versa. The terms “include,” “includes,” “including”
or words of like import will be deemed to be followed by the words “without
limitation.”
Section 10.04    Successors and Assigns. This Agreement will be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.
Section 10.05    No Third Party Rights. The provisions of this Agreement are
intended to bind the parties signatory hereto as to each other and are not
intended to and do not create rights in any other person or confer upon any
other person any benefits, rights or remedies, and no person is or is intended
to be a third party beneficiary of any of the provisions of this Agreement.
Section 10.06    Counterparts. This Agreement may be executed in any number of
counterparts, all of which together will constitute one agreement binding on the
Parties.
Section 10.07    Governing Law. THIS AGREEMENT IS GOVERNED BY AND WILL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF KANSAS.
Section 10.08    Submission to Jurisdiction; Waiver of Jury Trial. Subject to
the provisions of Article IX, each of the Parties hereby irrevocably
acknowledges and consents that any legal action or proceeding brought with
respect to any of the obligations arising under or relating to this Agreement
may be brought in the courts of the State of Kansas, or in the United States
District Court for the District of Kansas and each of the Parties hereby
irrevocably submits to and accepts with regard to any such action or proceeding,
for itself and in respect of its property, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts. Each Party hereby further
irrevocably waives any claim that any such courts lack jurisdiction over such
Party, and agrees not to plead or claim, in any legal action or proceeding with
respect to this Agreement or the transactions contemplated hereby brought in any
of the aforesaid courts, that any such court lacks jurisdiction over such Party.
Each Party irrevocably consents to the service of process in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to such


13



--------------------------------------------------------------------------------




party, at its address for notices set forth in this Agreement, such service to
become effective 10 days after such mailing. Each Party hereby irrevocably
waives any objection to such service of process and further irrevocably waives
and agrees not to plead or claim in any action or proceeding commenced hereunder
or under any other documents contemplated hereby that service of process was in
any way invalid or ineffective. The foregoing does not limit the rights of any
Party to serve process in any other manner permitted by applicable law. The
foregoing consents to jurisdiction do not constitute general consents to service
of process in the State of Kansas for any purpose except as provided above and
do not confer rights on any Person other than the respective Parties. Each of
the Parties hereby waives any right it may have under the laws of any
jurisdiction to commence by publication any legal action or proceeding with
respect to this Agreement. To the fullest extent permitted by applicable law,
each of the Parties hereby irrevocably waives the objection which it may now or
hereafter have to the laying of the venue of any suit, action or proceeding
arising out of or relating to this Agreement in any of the courts referred to in
this Section 10.08 and hereby further irrevocably waives and agrees not to plead
or claim that any such court is not a convenient forum for any such suit, action
or proceeding. The Parties agree that any judgment obtained by any Party or its
successors or assigns in any action, suit or proceeding referred to above may,
in the discretion of such Party (or its successors or assigns), be enforced in
any jurisdiction, to the extent permitted by applicable law. The Parties agree
that the remedy at law for any breach of this Agreement may be inadequate and
that should any dispute arise concerning any matter hereunder, this Agreement
will be enforceable in a court of equity by an injunction or a decree of
specific performance. Such remedies are cumulative and nonexclusive, and are in
addition to any other remedies which the Parties may have. Each Party hereby
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in respect of any litigation as between the Parties directly
or indirectly arising out of, under or in connection with this Agreement or the
transactions contemplated hereby or disputes relating hereto. Each Party
(i) certifies that no representative, agent or attorney of any other Party has
represented, expressly or otherwise, that such other Party would not, in the
event of litigation, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other Parties have been induced to enter into this Agreement by,
among other things, the mutual waivers and certifications in this Section 10.08.
Section 10.09    Remedies to Prevailing Party. If any action at law or equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party will be entitled to reasonable attorneys’ fees, costs, and necessary
disbursements in addition to any other relief to which such party may be
entitled.
Section 10.10    Severability. If any provision of this Agreement or the
application thereof to any Person or any circumstance is held invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provision to other Persons or circumstances will not be affected thereby
and will be enforced to the greatest extent permitted by law.
Section 10.11    Amendment or Modification. This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties.
Section 10.12    Integration. This Agreement and the exhibit referenced herein
supersede all previous understandings or agreements (including the Prior
Agreement) among the Parties, whether


14



--------------------------------------------------------------------------------




oral or written, with respect to its subject matter. This Agreement and such
exhibit contain the entire understanding of the Parties with respect to its
subject matter. In the case of any actual conflict or inconsistency between the
terms of this Agreement and the agreement of limited partnership of MLP, the
terms of the agreement of limited partnership of MLP controls. No understanding,
representation, promise or agreement, whether oral or written, is intended to be
or will be included in or form part of this Agreement unless it is contained in
a written amendment hereto executed by the Parties after the date of this
Agreement.
Section 10.13    Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each Party will execute and deliver any
additional documents and instruments and perform any additional acts that may be
reasonably necessary or appropriate to effectuate and perform the provisions of
this Agreement and those transactions.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]






15



--------------------------------------------------------------------------------





This Agreement has been duly executed by the Parties as of the date first
written above.
CVR Partners, LP
By: CVR GP, LLC, its general partner






By:
/s/ Susan M. Ball
 
Name: Susan M. Ball
 
Title: Chief Financial Officer and Treasurer



CVR GP, LLC






By:
/s/ Susan M. Ball
 
Name: Susan M. Ball
 
Title: Chief Financial Officer and Treasurer



CVR Energy, Inc.






By:
/s/ John J. Lipinski
 
Name: John J. Lipinski
 
Title: Chief Executive Officer and President



































THIRD AMENDED AND RESTATED SERVICES AGREEMENT
SIGNATURE PAGE


    

--------------------------------------------------------------------------------





Exhibit 1
The Services may include the following:
•
services in capacities equivalent to the capacities of corporate executive
officers, except that the persons serving in such capacities will serve in such
capacities as Shared Personnel on a shared, part-time basis only, unless and to
the extent otherwise agreed by CVR;

•
safety and environmental advice;

•
administrative and professional services, including legal, accounting, SEC and
securities exchange reporting, human resources, payroll, information technology,
communications, insurance, tax, credit, finance, government and regulatory
affairs;

•
managing its liquidity and capital resources and compliance with applicable law;

•
establishing and maintaining books and records of the Services Recipients in
accordance with customary practice and GAAP;

•
recommend to the Board of Directors of GP (x) capital raising activities,
including the issuance of debt or equity securities of the Services Recipients,
the entry into credit facilities or other credit arrangements, structured
financings or other capital market transactions, (y) changes or other
modifications in the capital structure of the Services Recipients, including
repurchases;

•
recommend to the Board of Directors of GP the engagement of or, if approval is
not otherwise required hereunder, engage agents, consultants or other third
party service providers to the Services Recipients, including accountants,
lawyers or experts, in each case, as may be necessary by the Services Recipients
from time to time;

•
management and oversight of litigation, administrative or regulatory
proceedings, investigations or any other reviews of the Services Recipients’
business or operations that may arise in the ordinary course of business or
otherwise, subject to the approval of the Board of Directors of GP to the extent
necessary in connection with the settlement, compromise, consent to the entry of
an order or judgment or other agreement resolving any of the foregoing;

•
establish and maintain appropriate insurance policies with respect to the
Services Recipients’ business and operations;

•
recommend to the Board of Directors of GP the payment of dividends or other
distributions on the equity interests of the Services Recipients;

•
attend to the timely calculation and payment of taxes payable, the filing of all
taxes return due, and assistance with tax audits and other tax documentation
encountered, by the Services Recipients; and






--------------------------------------------------------------------------------




•
manage or provide advice or recommendations for other projects of the Services
Recipients, as may be agreed to between GP and CVR from time to time.








